DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Note that claims 6, 7, 9, and 10 filed on 2/23/2022 do not appear to include claim text with required markings with respect to the text of original previously presented claims 6, 7, and 9. More specifically, claims 7 and 9 include additional text which appear to be an attempt to amend similar to claims 13 and 15, however without the indications of deletion by crossing out the deleted text. Claims 6 and 10 appear to attempt to add the “toothed-and-nailed land” language without the required underline for new text. In the interests of efficiency, the claims have been examined below; however, please note that any future amendment included in a response to this Detailed Action must set forth the claims with correct annotations as explained in 37 C.F.R. 1.121(c).
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of “an animal capturing net is disclosed” and because of several typographical errors in lines 1-4 which have words that are connected with no spacing between. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 7, 9, 13, and 15 are objected to because of the following informalities:  
In claims 7 and 9, lines 2-3, “each of said operating frames includes said gripping portion extends portions extending axially aligned with said respective coupling portion. portions.” should be changed to --the gripping portion of each of said operating frames extends axially aligned with said respective coupling portion--. 
In claims 13 and 15, lines 2-3, “each of said operating frames includes said gripping portion extends axially aligned with said respective coupling portion” should be changed to --the gripping portion of each of said operating frames extends axially aligned with said respective coupling portion--.
In claim 18, line 3, “at a bottom of the net” should be changed to --at the bottom portion of the net--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the tooth-and-nailed land animal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-10, 12, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 20150028699) in view of Nalepka (US 3803743).
Regarding claim 1, Jeong discloses an animal capturing net (Merriam-Webster Dictionary provides a “fish” is an aquatic animal; Fig. 1, paragraphs [0001] and [0003] of machine translation. Additionally, a toothed-and-nailed land animal is part of the intended use of the capturing net and does not impart structure. The structure of Jeong’s net is capable of capturing land animals with teeth and nails.), comprising: a net (12) having an upper opening portion, 4 lower bottom portion, and 3 prescribed depth that separates said opening portion and bottom portion (Fig. 1, opening portion surrounded by edge of netting, bottom portion in the direction into drawing, depth indicated by shading along netting), a frame ((18), (20)) that is coupled with said net (12) along an opening edge portion (located along where (14) is positioned) of said net (12), said frame ((18), (20)) is constituted to comprise a set of two operating frames (18), (20)), each of said operating frames comprises a gripping portion (see annotated Fig. 1 in previous OA dated 8/23/2021), and a coupling portion that extends from said gripping portion and couples with the opening edge portion of said net (coupling portion is the rest of each operating frame not comprising the gripping portion), said bottom portion of said net has a closed end (Fig. 1, no opening along bottom portion of net, therefore a closed end), said opening portion has a shape having a side in a direction towards the gripping portion of said operating frame (Fig. 1, shading indicates a side in a direction towards the gripping portion above the bottom portion), and wherein said frame has tips of the two operating frames coupled to each other by a flexible string body therebetween (tips of (18), (20) are coupled to each other by (22)) such that the two operating frames are movable toward and away horizontally and vertically from one another by manually moving the gripping portions toward and away horizontally and vertically from each other so as to change the shape or position of said opening portion of the net (operating frames (18), (20) are capable of moving horizontally and vertically independently by moving each gripping portion).
Jeong does not explicitly disclose wherein said prescribed depth that separates said opening portion and said bottom portion, includes a) a near-side side-surface of the net, adjacent the gripper portion, that extends from the opening portion to said bottom portion, b) a front-side side-surface, near the tips of the two operating frames, that extends from the opening portion to said bottom portion, and c) two lateral-side side-surfaces that extend downwardly from respective ones of said two operating frames to said bottom portion. 
Nalepka teaches a prescribed depth that separates said opening portion and said bottom portion, includes a) a near-side side-surface of the net, adjacent the gripper portion, that extends from the opening portion to said bottom portion (Fig. 1 shows a near-side side-surface on side of net on side near handle), b) a front-side side-surface that extends from the opening portion to said bottom portion (Fig. 1 shows the front-side side-surface on side of net that is opposite side from the handles), and c) two lateral-side side-surfaces that extend downwardly from respective ones of said two operating frames to said bottom portion (Fig. 1 shows lateral-side side-surfaces from frame to bottom portion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capturing net of Jeong to provide side-surfaces as taught by Nalepka in order to provide a fuller depth to hold animals within the netting.  
Regarding claim 5, Jeong as modified by Nalepka teaches (references to Jeong) wherein said two operating frames ((18), (20)) are also angularly movable relatively to one another such that the shape of said opening portion of the net can be changed by changing the relative angular positions of said two operating frames (operating frames ((18), (20)) are capable of angularly moving independently by moving each gripping portion relative to each operating frame, which changes the shape of the opening portion).
Regarding claim 7,  Jeong as modified by Nalepka teaches (references to Jeong) wherein each of said operating frames ((18), (20)) includes said gripping portions extending axially aligned with said respective coupling portion (Fig. 1).
Regarding claim 8, Jeong as modified by Nalepka teach (references to Jeong) wherein each of said operating frames ((15), (20)) includes a substantially straight rod member extending from a front side, near the tips of the two operating frames, to a near side, adjacent the gripper portion, of the net (Fig. 1, operating frames are straight rod members).
Regarding claim 9, Jeong as modified by Nalepka teaches (references to Jeong) wherein each of said operating frames ((18), (20)) includes said gripping portions extending axially aligned with said respective coupling portion (Fig. 1).
Regarding claim 10, Jeong as modified by Nalepka teach (references to Jeong) wherein the upper opening portion of the net is formed substantially trapezoidal with a near side, adjacent the gripper portion, being shorter than a front side, near the tips of the two operating frames, of the net (Fig. 1).
Regarding claim 12, Jeong as modified by Nalepka teaches (references to Nalepka) wherein the near-side side-surface of the net, adjacent the gripper portion, is formed substantially triangular with an apex at the bottom portion of the net (Fig. 1; side of net (18) near handles is substantially triangular with an apex at the bottom of the net).
Regarding claim 19, Jeong as modified by Nalepka teaches (references to Jeong) wherein said two operating frames ((18), (20)) being movable towards and away horizontally and vertically from one another (operating frames (18), (20) are capable of moving horizontally and vertically independently by moving each gripping portion) includes that the two operating frames are flexibly connected together by the string body (22) with the frames being freely laterally movable toward and away from one another by manually laterally moving the gripping portions towards and away from each other in a direction transverse to a respective length of each of said operating frames (each operating frame ((18), (20)) can move towards and way from one another by moving the gripping portions of each operating frame away or towards the other respective gripping portion), between a first laterally displaced position in which the two operating frames are laterally separated from one another and the net is expanded and the opening portion is opened between the two operating frames and a second laterally abutting position in which the two operating frames laterally abut alongside one another and the net is slackened and the opening portion is closed between said two operating frames ((18), (20)) are capable of moving together in an abutting position, and when that occurs, the opening portion of the net would be closed between the two operating frames ((18), (20))). 
Regarding claim 21, Jeong as modified by Nalepka teaches (references to Jeong) wherein said bottom portion of the net has no objects connected thereto such as to be freely placed over the tooth-and-nailed animal without influence of objects connected thereto (Fig. 1 there are no objects connected to the bottom portion of the net). 
Claims 2, 3, 6, 13, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 20150028699) in view of Nalepka (US 3803743) and in further view of Marks (US 8857098).
Regarding claim 2, Jeong as modified by Nalepka is silent as to wherein said tips are part of the coupling portions of the two operating frames respectively formed in the shape of hooks.
Marks teaches tips of the coupling portions of the two operating frames respectively formed in the shape of hooks (Fig. 1, hook shapes at the end of the frame portions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the end of the operating frames of Jeong modified by Nalepka with the shape taught by Marks in order to provide an improved connection between the two tips.
Regarding claim 3, Jeong discloses an animal capturing net (Merriam-Webster Dictionary provides a “fish” is an aquatic animal; Fig. 1, paragraphs [0001] and [0003] of machine translation. Additionally, a toothed-and-nailed land animal is part of the intended use of the capturing net and does not impart structure. The structure of Jeong’s net is capable of capturing land animals with teeth and nails.), comprising: a net (12) having an upper opening portion, 4 lower bottom portion, and 3 prescribed depth that separates said opening portion and bottom portion (Fig. 1, opening portion surrounded by edge of netting, bottom portion in the direction into drawing, depth indicated by shading along netting), a frame ((18), (20)) that is coupled with said net (12) along an opening edge portion (located along where (14) is positioned) of said net (12), said frame ((18), (20)) is constituted to comprise a set of two operating frames (18), (20)), each of said operating frames comprises a gripping portion (see annotated Fig. 1 in previous OA dated 8/23/2021), and a coupling portion that extends from said gripping portion and couples with the opening edge portion of said net (coupling portion is the rest of each operating frame not comprising the gripping portion), and wherein said tips are coupled to each other by a flexible string body (tips of (18), (20) are coupled to each other by (22)) such that the two operating frames are movable toward and away horizontally and vertically from one another by manually moving the gripping portions toward and away from each so as to change the shape or position of said opening portion of the net (operating frames (18), (20) are capable of moving horizontally and vertically independently by moving each gripping portion).
Jeong does not explicitly disclose wherein tips of the coupling portions of the two operating frames respectively formed in the shape of hooks, and wherein said prescribed depth that separates said opening portion and said bottom portion, includes a) a near-side side-surface of the net, adjacent the gripper portion, that extends from the opening portion to said bottom portion, b) a front-side side-surface, near the tips of the two operating frames, that extends from the opening portion to said bottom portion, and c) two lateral-side side-surfaces that extend downwardly from respective ones of said two operating frames to said bottom portion.
Nalepka teaches a prescribed depth that separates said opening portion and said bottom portion, includes a) a near-side side-surface of the net, adjacent the gripper portion, that extends from the opening portion to said bottom portion (Fig. 1 shows a near-side side-surface on side of net on side near handle), b) a front-side side-surface that extends from the opening portion to said bottom portion (Fig. 1 shows the front-side side-surface on side of net that is opposite side from the handles), and c) two lateral-side side-surfaces that extend downwardly from respective ones of said two operating frames to said bottom portion (Fig. 1 shows lateral-side side-surfaces from frame to bottom portion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capturing net of Jeong to provide side-surfaces as taught by Nalepka in order to provide a fuller depth to hold animals within the netting.
Marks teaches tips of the coupling portions of the two operating frames respectively formed in the shape of hooks (Fig. 1, hook shapes at the end of the frame portions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the end of the operating frames of Jeong modified by Nalepka with the shape taught by Marks in order to provide an improved connection between the two tips.
Regarding claim 6, Jeong as modified by Nalepka and Marks teaches (references to Jeong) wherein said two operating frames ((18), (20)) are also angularly movable relatively to one another such that the shape of said opening portion of the net can be changed by changing the relative angular positions of said two operating frames (operating frames (18), (20)) are capable of angularly moving independently by moving each gripping portion relative to each operating frame, which changes the shape of the opening portion).
Regarding claim 13, Jeong as modified by Nalepka and Marks teaches (references to Jeong) wherein each of said operating frames ((18), (20)) includes said gripping portion extends axially aligned with said respective coupling portion (Fig. 1).
Regarding claim 14, Jeong as modified by Nalepka and Marks teaches (references to Jeong) wherein each of said operating frames (18), (20)) includes a substantially straight rod member extending from a front side, near the tips of the two operating frames, to a near side, adjacent the gripper portion, of the net (Fig. 1, operating frames are straight rod members).
Regarding claim 16, Jeong as modified by Nalepka and Marks teaches (references to Jeong) wherein the upper opening portion of the net is formed substantially trapezoidal with a near side, adjacent the gripper portion, being shorter than a front side, near the tips of the two operating frames, of the net (Fig. 1).
Regarding claim 18, Jeong, as modified by Nalepka and Marks, teaches (references to Nalepka) wherein the near-side side-surface of the net, adjacent the gripper portion, is formed substantially triangular with an apex at the bottom portion of the net (Fig. 1; side of net (18) near handles is substantially triangular with an apex at the bottom of the net).
Regarding claim 20, Jeong as modified by Nalepka and Marks teaches (references to Jeong) wherein said two operating frames ((18), (20)) being movable toward and away horizontally and vertically from one another includes that the two operating frames are flexibly connected together by the string body (22) with the frames being freely laterally movable toward and away from one another by manually laterally moving the gripping portions towards and away from each other in a direction transverse to a respective length of each of said operating frames (each operating frame ((18), (20)) can move towards and way from one another by moving the gripping portions of each operating frame away or towards the other respective gripping portion), between a first laterally displaced position in which the two operating frames are laterally separated from one another and the net is expanded and the opening portion is opened between the two operating frames and a second laterally abutting position in which the two operating frames laterally abut alongside one another and the net is slackened and the opening portion is closed between said two operating frames ((18), (20)) are capable of moving together in an abutting position, and when that occurs, the opening portion of the net would be closed between the two operating frames ((18), (20))).
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 20150028699) in view of Nalepka (US 3803743) and in further view of Kudner (US 2015/0113852).
Regarding claim 11, Jeong as modified by Nalepka is silent as to wherein the lower bottom portion of the net is formed substantially triangular with an apex of the triangle at a near side, adjacent the gripper portion, of the net.
Kudner teaches the lower bottom portion of the net is formed substantially triangular with an apex of the triangle at a near side, adjacent the gripper portion, of the net (Fig. 1 shows a substantially triangular shape with an apex near the gripper portion of the net). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the net of Jeong modified by Nalepka with the shape taught by Kudner in order to provide a narrowing funnel to help further secure the animal being captured.
Regarding claim 15, Jeong as modified by Nalepka and Kudner (references to Jeong) wherein each of said operating frames ((18), (20)) includes said gripping portion extends axially aligned with said respective coupling portion (Fig. 1).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 20150028699) in view of Nalepka (US 3803743) and Marks (US 8857098) and in further view of Kudner (US 2015/0113852).
Regarding claim 17, Jeong, as modified by Nalepka and Marks, is silent as to wherein the lower bottom portion of the net is formed substantially triangular with an apex of the triangle at a near side, adjacent the gripper portion, of the net.
Kudner teaches the lower bottom portion of the net is formed substantially triangular with an apex of the triangle at a near side, adjacent the gripper portion, of the net (Fig. 1 shows a substantially triangular shape with an apex near the gripper portion of the net). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the net of Jeong modified by Nalepka and Marks with the shape taught by Kudner in order to provide a narrowing funnel to help further secure the animal being captured.
Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
With respect to independent claims 1 and 3, Applicant argued that Jeong (KR 20150028699) does not relate to an animal capturing net which leads to different shape requirements.  Therefore, applicant asserts that one skilled in the art would not have found it obvious to combine Jeong and Nalepka as proposed. 
The examiner respectfully disagrees. The added language to the claims only apply to the intended use of the net. The amendments do not impart structure. Jeong’s net is used for fish, which is a type of animal as mentioned above, which doesn’t preclude Jeong’s net to be used additionally for other types of animals. By controlling the frame, a user can capture a toothed-and-nailed land animal within the net. Nakagome (JP 2007236267) is an example of a teaching of multiple uses for capturing nets that include small animals. Nakagome shows that there is no structure requirement per se that is created by adding the details of a toothed-and-nailed land animal to the claims. Therefore, the prior art references meet the claim limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lovegreen (GB 419733) teaches a capture net with side-surfaces. Nakagome (JP 2007236267) teaches a net that captures insects, fish, and small animals.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643